446 F.2d 75
John Edward DAUGHERTY, Plaintiff and Appellant,v.Ronald REAGAN, Governor, et al., Appellees.
No. 71-1082.
United States Court of Appeals, Ninth Circuit.
July 29, 1971, Rehearing Denied Aug. 17, 1971.

John Edward Daugherty, in pro. per.
Evelle J. Younger, Cal.  Atty. Gen., San Francisco, Cal., for appellees.
Before CHAMBERS, CARTER and WRIGHT, Circuit Judges.
PER CURIAM:


1
Daugherty is a prisoner at California's Folsom state penitentiary.  Some regulation at the place requires him to get his hair cut.  This he doesn't like.  So he filed a civil rights complaint against his warden, the attorney general, Governor Reagan and sundry other officials of the state.  The district court dismissed.  We affirm.


2
While little vestige remains of the old concept that a convict is civilly dead, we have not reached the point where we second guess the state authorities on the length of prisoners' hair.


3
We do not reach the question of what his damages could conceivably be.